Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 1 of 34 PAGEID #: 1342

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

WEL COMPANIES,
INCORPORATED,

Plaintiff,
Case No. 2:19-cy-912

v. JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

HALDEX BRAKE PRODUCTS
CORPORATION,

Defendant.
OPINION AND ORDER

The following matters are before the Court: Plaintiff WEL Companies, Incorporated’s
(“Plaintiff or “WEL”) Motion for Leave to File a Second Amended Complaint Instanter (ECF
No. 83), Defendant Haldex Brake Products Corporation’s (“Defendant” or “Haldex”) Motion in
Limine (ECF No, 74), and Defendant’s Motion for Summary Judgment (ECF Nos. 47, 93).! The
motions are ripe for review. For the following reasons, Plaintiff's Motion for Leave to File a
Second Amended Complaint Instanter (ECF No. 83) is GRANTED, Defendant’s Motion in
Limine (ECF No. 74) is DENIED, and Defendant’s Motion for Summary Judgment (ECF Nos.
47, 93) is GRANTED in part and DENIED in part.

L
Plaintiff is a Wisconsin corporation that provides transportation, logistics, and warehousing

services. (First Am, Compl. §1, ECF No. 70.) Defendant is a Missouri corporation that

 

' Defendant filed a motion for summary judgment in January of 2020. (ECF No. 47.) The Court suspended Plaintiff's
response until April of 2020 so that further discovery could occur. (See ECF No. 48.) The Court also allowed
Defendant to supplement its motion for summary judgment in April of 2020, which it did. (See id.) Thus, Defendant
has filed two very similar motions for summary judgment, which the Court will consider together as one motion. The
page numbers cited from Defendant’s motion for summary judgment will refer to ECF No. 93, unless noted otherwise.
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 2 of 34 PAGEID #: 1343

manufactures and sells brake systems and air suspension systems for heavy trucks and trailers. (Id.
4/2.) This case arises out of an incident that occurred on January 30, 2018 on I-70 Westbound in
Columbus, Ohio. Ud. 7 5.)

On January 30, 2018, Plaintiff's driver, Christopher Cox, was driving a truck hauling a
trailer of beer that he had picked up at a Budweiser distribution center in Columbus, Ohio. (Cox
Dep. 21, 23-27, ECF No. 94-1.) The trailer had a Haldex Gold Seal brake chamber that Defendant
manufactured. (Def.’s Mot. Summ. J. at 8, ECF No. 93.) While driving on I-70, Mr. Cox noticed
that “the brake seemed like it was pushing back a little” and “dragging” and the “truck was not
rolling like it normally does.” (Cox Dep. 21, 23-27.) Mr. Cox stopped and called Plaintiff's night
dispatcher Leo Martinez. (/d.) Mr. Martinez recommended Mr. Cox drive to the Travel America
truck stop about fifteen miles down I-70, (id.)

Mr. Cox drove toward the truck stop but stopped when he heard a popping noise and saw
smoke coming from the rear of the truck. (/d.) Mr. Cox found the left rear inside of the tractor
was on fire. (/d.) He attempted to put the fire out with a fire extinguisher but was unsuccessful.
(id.) The fire damaged the tractor, the trailer, and the cargo of beer. (/d.)

Plaintiff alleges, based on expert Hernan Mercado-Curujo’s testimony, that the origin of
the fire was a defective spring within the Gold Seal brake chamber. (PI.’s Resp. Def.’s Mot.
Summ. J. at 3, ECF No. 96, hereinafter “P1.’s Resp.” (citing Mercado Dep. 12-13, ECF No. 96-1
(“[T]he scope of my analysis is the fire origin and cause. And I have, of course, identified the
spring as the one component that broke and started this whole thing.”).)) Plaintiff also relies on
Christopher Jamieson’s testimony that “based on [his] background as an engineer in brake chamber
design working for Haldex, working on these products, [he] know[s] there is a defect in the spring

design.” (Jamieson Dep. 16, No. 96-2.) Mr. Jamieson explained that “[t]he spring in its installed
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 3 of 34 PAGEID #: 1344

state is too highly stressed . . . [ajnd during the normal course of its life, once the paint degrades
because of the installed state it [has] the coil stack very close...” (/d.) Mr. Jamieson also stated
Defendant knew about the defect but did not change it because of the cost. (Id. at 21.)

Plaintiff also provides Defendant’s lab reports dating back to 2014 analyzing the brake
chamber. (See Pl.’s Resp. at Ex 5.) The lab reports raise concerns about spring failures and
propensity to “corrosion pitting leading to fatigue crack failure.” (See id.) Additionally, Plaintiff
provides Haldex employees’ emails noting that other motor carriers were also experiencing issues
with Haldex Gold Seal brake chambers. (See id. at Exs. 6-9.) The emails referred to “hot brakes,”
an “explosion,” “potential chamber issues,” “thermal events,” and “destruction due to fire.” Cd.)

Plaintiff sued Defendant alleging three claims: (1) negligent design, manufacture,
inspection, and/or construction of the brake chamber that malfunctioned in the WEL truck;
(2) breach of express or implied warranty that the brakes would be free of defects, merchantable,
and fit for the ordinary purpose for which brake systems are used; and (3) strict liability for a
defective product and failure to conform to express or implied warranties. (See First Am, Compl.)
On February 20, 2020, Plaintiff filed a First Amended Complaint which withdrew an allegation
about the spring and also withdrew Travelers Indemnity Company of Connecticut (“Travelers”)
from the lawsuit. (See Mot. Leave File First Am. Compl. Instanter, ECF No. 64, hereinafter “Mot.
Am.”) Plaintiff originally included Travelers as a plaintiff because Plaintiff believed Travelers
would be required to reimburse Plaintiff for some of the damage. (See id.) Plaintiff subsequently
discovered, however, that it had incurred the damages directly and Travelers would not be required
to reimburse it. (See id.)

Plaintiff states:

WEL is seeking recovery of economic damages in several forms: (1) WEL’s lost
eamings which resulted from the destruction of the trailer and significant damage
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 4 of 34 PAGEID #: 1345

to the tractor, (2) costs incurred in cleaning up the scene, (3) costs incurred for

towing the destroyed trailer and damaged tractor away from the scene, (4) storage

costs incurred following the incident, and (5) disposal costs. WEL also seeks

recovery of compensatory damages which arise from (1) physical damage to the

tractor, (2) physical destruction of the WEL trailer, and (3) destruction of the cargo

of Anheuser Busch contained therein.
(P1.’s Resp. at 6.)

The Court will first address Plaintiff's motion for leave to file a second amended complaint,
then Defendant’s motion in limine, and finally, Defendant’s motion for summary judgment.

I.

Trial courts enjoy broad discretion in deciding motions for leave to amend a complaint.
See Gen. Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). A party can amend
their pleading once “as a matter of course” within “21 days after serving it” or if the pleading
requires a response, “21 days after service of a responsive pleading or 21 days after service of a
motion under Rule 12(b), (e), or (f).” Fed. R. Civ. Pro. 15(a)(1). After this time has passed, a
party may amend its pleading only with the opposing party’s consent or by leave of court. Id. at
15(a)(2). “[L]eave shall be freely given when justice so requires.” Jd. Rule 15 maintains a “liberal
standard of permitting amendments to ensure the determination of claims on their merits.” Mahdy
v. Mason Sch. Dist., No. 1:16-cv-845, 2017 WL 25504, at *3 (S.D. Ohio Jan. 3, 2017) (citing
Marks v. Shell Oil Co., 830 F.3d 68, 69 (6th Cir. 1987)).

Additionally, when a case has a scheduling order, Rule 16 provides that, “[a] schedule may
be modified only for good cause and with the judge’s consent.” Fed. R. Civ. Pro 16(b)(4). In
determining whether good cause exists, the primary consideration is the moving party’s diligence

in attempting to meet the scheduling order’s requirements. Commerce Benefits Grp., Inc. v.

McKesson Corp., 326 F. App’x 369, 377 (6th Cir. 2009).
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 5 of 34 PAGEID #: 1346

Here, the time has passed for an amendment as a matter of course and Defendant has not
consented to the amendment. Thus, Plaintiff must obtain leave of this Court. Plaintiff seeks leave
to amend the complaint to add a claim under the Ohio Products Liability Act (“OPLA”) and to
include punitive damages in its relief sought. (See Mot. Am.)

Defendant opposes Plaintiff's motion arguing: (1) there has been undue delay; (2) the
amendment causes undue prejudice; and (3) Plaintiff has repeatedly failed to cure the deficiencies
in its complaint. (Def.’s Mem. Opp’n PI.’s Mot. Leave File Second Am. Compl. Instanter, ECF
No. 91, hereinafter “Def.’s Resp. Mot. Am.”)

1. Delay

“Denial of a motion to amend a complaint may be appropriate where there is: undue delay,
bad faith, or dilatory motive on the part of the movant.” More v. McWhorter, 290 F.3d 795, 800
(6th Cir. 2002) (quoting Forman v, Davis, 371 U.S. 178, 182 (1962)). “Ordinarily, [however,]
delay alone, does not justify denial of leave to amend.” JId.; see also Moore v. Paduch, 790 F.2d
557, 562 (6th Cir. 1986) (reversing the district court’s denial of a motion for leave to amend,
concluding that while there was undue delay, the prejudice was so slight that “rejection of the
amendment would preclude [the] plaintiff's opportunity to be heard on the merits on facts which
[were] well known to the parties and which were pleaded at the outset”); Shy v. Navistar Int’
Corp., 781 F.3d 820, 830 (6th Cir. 2015) (“In the context of a motion to amend a complaint, delay
alone, ... without any specifically resulting prejudice, or any obvious design by dilatoriness to
harass the opponent, should not suffice as reason for denial.” (internal citations omitted)).

Defendant argues Plaintiff unduly delayed amending its complaint. (See Def.’s Resp. Mot.
Am. at 2-7.) Defendant contends Plaintiff was aware of two previous lawsuits against Haldex

raising similar claims, and thus, should have included punitive damages in its first complaint. (/d.
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 6 of 34 PAGEID #: 1347

at 2.) Additionally, Defendant contends the discovery Plaintiff relies on to support amending the
complaint occurred well before the motion was filed. (/d.) Finally, Defendant argues good cause
has not been shown to modify the scheduling order. (/d. at 8.)

Plaintiff, in contrast, argues it has not unduly delayed seeking this amendment for it has
been diligently pursuing this case since it was filed. (Mot. Am. at 4.) As to punitive damages,
Plaintiff argues “[t]he evidence required to properly support a request for punitive damages only
became available to plaintiff through depositions of various Haldex employees and the subsequent
paper discovery request in response to information gathered during the aforementioned
depositions.” (PI.’s Reply Brief Supp. Mot. Leave to File Second Am. Compl. Instanter, at 2-3,
ECF No. 91, hereinafter “P1.’s Reply Mot. Am.”) Plaintiff notes that while these depositions were
taken many months ago, the transcripts only recently became available. (Jd. at 2-3.) Further,
Plaintiff was delayed in obtaining the documents for it had to file a motion to compel. (/d.)

As to the claim under the OPLA, Plaintiff argues that this Court has previously allowed
parties to amend their complaints to add claims under the OPLA when common law claims were
challenged as abrogated by the OPLA. (/d. (citing Gordon v. B. Braun Med. Inc., No. 1:19-cv-
121, 2020 WL 1491378, at *9, 13-14 (S.D. Ohio Mar. 27, 2020) (finding Plaintiff's common law
claims for breach of an express warranty abrogated by the OPLA and allowing Plaintiff to amend
her complaint to reassert her claim under the OPLA); Stratford v. SmithKline Beechman Corp.,
No. 2:07-cv-639, 2008 U.S. Dist. LEXIS 84826, at *15-16, 19-20 (S.D. Ohio June 17, 2008)
(finding the plaintiffs common law claims of negligence and breach of express warranties
preempted by the OPLA and dismissing the claim without prejudice in order to plead the
allegations pursuant to the OPLA); Williams v. Bausch & Lomb Co., No. 2:08-cv-910, 2009 WL

2983080, at *4 (S.D. Ohio Sept. 14, 2009) (dismissing the plaintiff's claims for negligence, breach
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 7 of 34 PAGEID #: 1348

of implied warranties, breach of express warranties, negligent misrepresentation, and intentional
infliction of emotional distress without prejudice to replead under the OPLA).) F inally, Plaintiff
provides that its request does not require modification of a scheduling order. (/d. at 4.)

In this case there has been delay as the case was filed about a year before Plaintiff filed this
motion to amend. The Court finds, however, the delay was not undue, in bad faith, or with a
dilatory motive. As to the addition of punitive damages, Plaintiff received discovery from
Defendant in January of 2020, after filing a motion to compel, which gave it reason to believe
Defendant had prior knowledge of the springs’ defect. Additionally, Plaintiff obtained transcripts
from two important depositions in March of 2020 leading to the same conclusion. Thus, Plaintiff
simply waited until it had a good faith basis to believe punitive damages were warranted before
seeking to add them to the Complaint.

Additionally, Defendant’s argument that Plaintiff should have included the claim for
punitive damages in its original complaint based on two prior cases against Defendant asking for
punitive damages is not persuasive. Plaintiff was not required to assume punitive damages were
warranted in this case without knowledge of the evidence available in the previous cases.
Defendant has not shown that Plaintiff intended in bad faith to delay the addition of the punitive
damages claim.

As to the OPLA claim, the Court agrees with Plaintiff that this Court has previously
allowed litigants to add a claim under the OPLA when the defendant argues a common law claim
is abrogated by the OPLA. See Gordon, 2020 WL 1491378 at *9-10; Stratford, 2008 U.S. Dist.
LEXIS 84826 at *15-16, 19-20; Williams, 2009 WL 2983080 at *4.,

Finally, the Court finds there is no need to modify a scheduling order at this point because

this motion was made prior to the dispositive motion deadline. Defendant does not indicate another
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 8 of 34 PAGEID #: 1349

scheduling order that have to be modified to allow the amendment. Regardless, the Court believes
there is good cause to modify any previous order to allow this amendment and determine the
outcome of this case on its merits. See Thacker v. City of Columbus, 328 F.3d 244, 252 (6th Cir.
2003) {noting “cases should be decided on their merits not merely on technicalities”).

2. Prejudice

In addition to considering any undue delay, the Court should also consider whether there
is “undue prejudice to the opposing party by virtue of the amendment.” Duro Bag Mfg. v. Printing
Servs. Co., No. 1:08-cv-842, 2010 WL 11538000, at *2 (S.D. Ohio Feb. 5, 2010) (citing Brooks v.
Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). “To deny a motion to amend, a court must find at least
some significant showing of prejudice to the opponent.” Duggins v. Steak ‘n Shake, Inc., 195 F.3d
828, 834 (6th Cir. 1999) (internal citations omitted).

Defendant argues it will be prejudiced if the Court allows the amendment because
Defendant’s motion for summary judgment relies on plaintiff's failure to plead an OPLA claim.
(Def.’s Resp. Mot. Am. at 6-7.) Defendant also contends Plaintiff has previously plead untrue
claims, such as the subrogation claim, and thus, this amendment causes further prejudice. (See id.)

Plaintiff argues Defendant will not be prejudiced because Defendant has been aware of the
basis for the amendment “long before suit was even filed.” (P1.’s Reply Mot. Am. at 3.) Plaintiff
contends the new claims arise out of the same nexus of facts as were plead in the previous
complaints, all of the discovery already conducted is just as applicable to the amended complaint,
and the motion to amend was filed prior to the dispositive motion deadline and thus, Defendant
could have addressed the issues in its motion for summary judgment. (/d.)

The Court finds no significant prejudice here. Defendant has certainly been aware of the

possibility ofan OPLA claim as Defendant asserted Plaintiff’ s common law claims were abrogated
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 9 of 34 PAGEID #: 1350

by the OPLA in January of 2020 when Defendant filed its first motion for summary judgment.
(Def.’s Mot. Summ. J. at 6, ECF No. 48.) Additionally, as to both the OPLA claim and the claim
for punitive damages, Defendant provided the evidence Plaintiff relies on to assert the claims.

Additionally, this motion was filed prior to Defendant’s motion for summary judgment and
thus Defendant was aware that Plaintiff sought to add these claims and could have addressed them
in its motion. The Court does not find undue prejudice to Defendant in allowing the amendment.

3. Repeated Failure to Cure Deficiencies

A motion for leave to amend may be denied if there has been a repeated failure to cure
deficiencies with previous amendments. United States ex rel David Anton v, Cleveland Clinic
Found., 978 F. Supp. 2d 880, 886 (S.D. Ohio 2013) (citing Riverview Health Inst. LLC v. Med.
Mut. of Ohio, 601 F.3d 505, 520 (6th Cir. 2010)).

Defendant argues that Plaintiff's complaint, containing claims for common law negligence,
breach of warranty, and product liability, is legally defective because these claims are pre-empted
by the OPLA. Defendant alleges Plaintiff has repeatedly failed to cure this deficiency. The Court
will not deny the motion to amend on this basis because, as explained later in this Opinion, the
Court finds there are times when common claims are not abrogated by OPLA claims and times
when common law claims and OPLA claims can be plead in the alternative. See infra Section IV.

In sum, Plaintiffs amendment is not unduly delayed, does not cause Defendant undue
prejudice, and Plaintiff has not repeatedly failed to cure a deficiency in its Complaint. Thus,
Plaintiff's Motion for Leave to File a Second Amended Complaint Instanter is GRANTED. The
Court will continue with the analysis of the remaining pending motions using Plaintiff's Second

Amended Complaint which was filed as an exhibit. (See Mot. Am at Ex. 1.)
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 10 of 34 PAGEID #: 1351

lil.

Neither the Federal Rules of Evidence nor the Federal Rules of Civil Procedure explicitly
authorize a court to rule on an evidentiary motion in limine. The United States Supreme Court has
noted, however, that the practice of ruling on such motions “has developed pursuant to the district
court’s inherent authority to manage the course of trials.” Luce v. United States, 469 U.S. 38, 41
n.4 (1984). The purpose of a motion in limine is to aliow a court to rule on evidentiary issues prior
to trial to ensure an evenhanded and expedient trial. See Ind. Ins. Co. v. Gen. Elec. Co., 326
F. Supp. 2d 844, 846 (N.D. Ohio 2004) (citing Jonasson v. Lutheran Child & Family Servs., 115
F.3d 436, 440 (7th Cir. 1997)}. Notwithstanding this well-meaning purpose, courts are generally
reluctant to grant broad exclusions of evidence in limine, because “a court is almost always better
situated during the actual trial to assess the value and utility of evidence.” Koch v. Koch Indus.,
Anc., 2 F. Supp. 2d 1385, 1388 (D. Kan. 1998); see also Sperberg v. Goodyear Tire & Rubber Co.,
519 F.2d 708, 712 (6th Cir. 1975) (“Orders in limine which exclude broad categories of evidence
should rarely be employed.”).

To obtain the exclusion of evidence under such a motion, a party must prove that the
evidence is clearly inadmissible on all potential grounds. See Ind. Ins. Co., 326F. Supp. 2d at 846;
Koch, 2 F. Supp. 2d at 1388; of Luce, 469 U.S. at 41, n.4. “Unless evidence meets this high
standard, evidentiary rulings should be deferred until trial so that questions of foundation,
relevancy and potential prejudice may be resolved in proper context.” Ind. Ins. Co., 326
F. Supp. 2d at 846.

Defendant seeks to exclude “Plaintiff's [u]Jnrecoverable [dJamage [c]laims.” (Def.’s Mot.
Limine at 1, ECF No. 74.) Defendant argues such damages are barred by the terms of the Haldex

Warranty for the brake chamber (the “Warranty”), the claims are abrogated by the OPLA, and

10
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 11 of 34 PAGEID #: 1352

under the OPLA these types of damages are unrecoverable. (See id.) Plaintiff argues that this
motion is procedurally improper as it is in effect a dispositive motion. (PI.’s Brief in Opp’n
Haldex’s Mot. Limine at 4-6, ECF No. 84, hereinafter “P].’s Resp. Mot. Limine.”)

“[A] motion in limine is designed to narrow the evidentiary issues for trial and to eliminate
unnecessary trial interruptions.” Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir. 2013)
(quoting Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990)). A motion in
limine is not intended to resolve non-evidentiary matters prior to trial for in civil actions a
mechanism already exists for this purpose, the summary-judgment motion. Jd. (citing Williams v.
Johnson, 747 F. Supp. 2d 10, 14 (D.D.C. 2010) (“In light of their limited purpose, motions in
limine should not be used to resolve factual disputes, which remains the function of a motion for
summary judgment.”)).

The Sixth Circuit has recognized that motions in limine that are essentially motions for
summary judgment should not be granted. Id. 561-62 (citing Meyer v. Intellectual Props. Ltd. v.
Bodum, Inc., 690 F.3d 1354, 1378 (Fed. Cir. 2012) (reversing a district court’s grant of a motion
in limine because it “essentially converted [a] motion in limine into a motion for summary
judgment,” which “did not allow for full development of the evidence and deprived [the defendant]
of an opportunity to present all pertinent material to defend against the dismissal of [a defense’]”);
Bradley, 913 F.2d at 1070 (reversing a district court’s grant of a motion in limine finding the
“procedure converted the in limine motion into one for summary judgment, but without the
procedural protections of notice which the federal rules require before judgment on the merits may
be granted”); Mid-America Tablewares, Inc. v. Mogi Trading Co., 100 F.3d 1353, 1363 (7th Cir.
1996) (affirming a denial of a motion in limine because the argument that a party could not prove

its lost profits with reasonable certainty went to the sufficiency of the evidence which is proper on

11
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 12 of 34 PAGEID #: 1353

a motion for summary judgment but not in a motion to exclude evidence prior to trial); Bell v.
Prefix Inc., No. 05-74311, 2009 U.S. Dist. LEXIS 101889, at *1 (E.D. Mich. Nov. 2, 2009);
Goldman v. Healthcare Mgmt. Sys. Inc., 559 F. Supp. 2d 853, 873 (W.D. Mich. 2008) (denying a
motion in limine and noting the “[d]efendants’ motion does not raise questions of the admissibility
of certain evidence or suggest that the jury would somehow be prejudiced by the evidence.”).

Defendant asks this Court to exclude all evidence of damages. This is in effect a motion
for summary judgment for it entirely disposes of the case. It is telling that Defendant asserts the
same arguments in its motion in limine regarding the abrogation of Plaintiff's OPLA claims and
the applicability of the Warranty as it does in its motion for summary judgment. Additionally,
Defendant’s motion cites no rules of evidence or what evidence it seeks to exclude. Instead,
Defendant makes broad arguments as to why entire claims should not succeed regardless of the
evidence introduced.

Due to Plaintiff's persuasive argument that this motion is procedurally improper, and
because this motion raises the same arguments as are raised in the motion for summary judgment,
which is also currently before the Court, the Court chooses to consider the arguments in connection
with the motion for summary judgment. This ensures the arguments are being considered in a
forum which gives both parties the procedural protections of the federal rules in connection with
dispositive motions. See Bradley, 913 F.2d at 1070. The motion in limine is DENIED.

IV.

Summary judgment is appropriate “if the movant shows that there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The Court may therefore grant a motion for summary judgment if the nonmoving party who has

12
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 13 of 34 PAGEID #: 1354

the burden of proof at trial fails to make a showing sufficient to establish the existence of an
element that is essential to that party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The “party seeking summary judgment always bears the initial responsibility of informing
the district court of the basis for its motion and identifying those portions” of the record which
demonstrate “the absence of a genuine issue of material fact.” /d. at 323. The burden then shifts
to the nonmoving party who “must set forth specific facts showing that there is a genuine issue for
trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed. R. Civ. P. 56(e)).
“The evidence of the nonmovant is to be believed, and all justifiable inferences are to be drawn in
his favor.” Id. at 255 (citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158-59 (1970)). A
genuine issue of material fact exists “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Jd. at 248; see also Matsushita Elec. Indus. Co., Ltd. v. Zenith
Radio Corp., 475 U.S. 574, 586 (1986) (The requirement that a dispute be “genuine” means that
there must be more than “some metaphysical doubt as to the material facts.”). Consequently, the
central issue is “whether the evidence presents a sufficient disagreement to require submission to
a jury or whether it is so one-sided that one party must prevail as a matter of law.” Hamad v.
Woodcrest Condo. Ass’n., 328 F.3d 224, 234-35 (6th Cir. 2003) (quoting Anderson, 477 U.S. at
251-52).

Defendant argues it is entitled to judgment as a matter of law because: Plaintiff's common
law claims are abrogated by the OPLA and the Warranty does not allow Plaintiff to collect the
damages it seeks.

1. Common Law Claims and the OPLA
Plaintiffs first three claims are brought as common law causes of action for product

liability. These claims are negligence, breach of express or implied warranty, and strict liability.

13
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 14 of 34 PAGEID #: 1355

Defendant argues these claims are abrogated by the OPLA. Plaintiff argues these claims fall! into
an exception for claims brought to recover economic damages.
a. Common Law Claims and the OPLA

In 1988 “Ohio product liability law was consolidated under the OPLA, Ohio Revised Code
section 2307.71 through section 2307.80, and applies to ‘[a]ny recovery of compensatory [or
putative] damages based on a product liability claim.’” Mitchel v. Proctor & Gamble, No. 2:09-
cv-426, 2010 U.S. Dist. LEXIS 17956, at *5 (S.D. Ohio Mar. 1, 2010) (citing Ohio Rev. Code
§ 2307.72(A), (B)); see also Stratford, 2008 U.S. Dist. LEXIS 84826 at *9; Bd. of Trustees of the
Worthington Pub. Library v. Hickson Corp., No. C2-98-1073, 1999 U.S. Dist. LEXIS 21167, at
*13 (S8.D. Ohio Sept. 8, 1999). Pursuant to Ohio Revised Code § 2307.71(A)(13), a “product
liability claim” is defined as:

[A] claim or cause of action . . . that seeks to recover compensatory damages from

a manufacturer or supplier for death, physical injury to person, emotional distress,

or physical damage to property other than the product in question, that allegedly

arose from any of the following:

(a) The design, formulation, production, construction, creation, assembly,
rebuilding, testing, or marketing of that product;

(b) Any warning or instruction, or lack of warning or instruction, associated
with that product;

(c) Any failure of that product to conform to any relevant representation or
warranty.

“Claims that are authorized by the OPLA should be pled with reference to the applicable provision
of the OPLA.” Stratford, 2008 U.S. Dist. LEXIS 84826 at *15.

In 2005, the Ohio General Assembly amended the OPLA to state that “all common law
claims arising from damages in connection with product liability claims are abrogated by the

OPLA.” id. at *12 (citing Ohio Rev. Code § 2307.71(B) (in enacting the OPLA, the legislature

14
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 15 of 34 PAGEID #: 1356

intended to “abrogate all common law product liability claims or causes of action”)); Meta v.
Target Corp., 74 F. Supp. 3d 858, 861 (N.D. Ohio 2015) (“The OPLA abrogates common law
product liability causes of action.”); Mitchell, 2010 U.S. Dist. LEXIS 17956 at *6 (“Under the
terms of an amendment to the law by the Ohio General Assembly, effective April 7, 2005, the
OPLA eliminated common law product liability causes of action.”). Thus, claims brought pursuant
to the common law, instead of the OPLA, are now routinely dismissed. See e.g., Miller v. Alza
Corp., 759 F. Supp. 2d 929, 943 (S.D. Ohio 2010) (granting summary judgment on Plaintiff's
negligence claim as it was abrogated by the OPLA); Gordon, 2020 WL 1491378 at *9, 13-14
(finding Plaintiff's common law claims for breach of an express warranty abrogated by the OPLA
and allowing amendment); Stratford, 2008 U.S. Dist. LEXIS 84826 at *15—16, 19-20 (finding the
plaintiff's common law claims of negligence and breach of express warranty preempted by the
OPLA and dismissing the claim without prejudice); Williams, 2009 WL 2983080 at *4 (dismissing
plaintiff's claims for negligence, breach of implied warranty, breach of express warranty, negligent
misrepresentation, and intentional infliction of emotional distress without prejudice).

As such, the OPLA abrogates Plaintiff's common law claims for negligence, breach of
warranty, and strict product liability. See Delahunt v. Cytodyne Techs., 241 F. Supp. 2d 827, 844
(S.D. Ohio 2013) (“Because the negligence claim is covered by these provisions, that claim is
displaced by the OPLA and must be pled pursuant to the statute.”); Miller, 759 F. Supp. 2d at 943
(finding the OPLA abrogates common law warranty claims); McConnell v. Cosco, Inc., 238
F. Supp. 2d 970, 974-75 (S.D. Ohio 2003) ("Strict products liability claims in Ohio are governed
by Ohio Revised Code sections 2307.71 through 2307.80."). Thus, unless Plaintiffs common law
claims fall into an exception, Defendant’s motion for summary judgment on these claims must be

granted.

i5
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 16 of 34 PAGEID #: 1357

b. Damages under the OPLA and the Economic Loss Doctrine

“Under the OPLA, a claimant is precluded from recovering for economic damages alone
and can only seek recovery that is allowed by the terms of the statute.” Mitchell, 2010 U.S. Dist.
LEXIS 17956 at *8 (citing Ohio Rev. Code § 2307.71(G) (defining “harm” as “death, physical
injury to person, serious emotional distress, or physical damage to property other than the product
in question,” and clarifying that “[e]conomic loss is not “harm.”)). A plaintiffs recovery of
economic damages under the OPLA is contingent on the plaintiff first recovering non-economic
damages. See Huffman v. Electrolux N. Am., Inc., 961 F. Supp. 2d 875, 881 (N.D. Ohio Apr. 13,
2013) (citing Ohio Rev. Code § 2307.79(A)). This rule is derived from the common law economic
loss doctrine which prohibits purchasers of products from recovering purely economic damages in
tort law. See HDM Flugservice GmbH v. Parker Hannifin Corp., 332 F.3d 1025, 1028 (6th Cir.
2003) (“The economic loss rule prohibits purchasers of products from recovering purely economic
damages under most tort theories.”); LaPuma v. Collinwood Concrete, 661 N.E.2d 714, 716 (Ohio
1996) (holding the economic loss doctrine survived the codification of Ohio product liability law);
see also East River Steamship Corp. v. TransAmerica Delaval, Inc., 476 U.S. 858, 868-71 (1986)
(adopting the “economic loss doctrine,” the rule in most jurisdictions at the time, limiting a plaintiff
seeking economic damages to remedies under contract law and precluding recovery in tort).

Thus, despite the abrogation clause in the OPLA, many Ohio courts have allowed
purchasers who are not in privity with the manufacturer to bring common law claims for economic
damages because they cannot bring such claims under the OPLA. See Huffman, 961 F. Supp. 2d
at 881 (finding the plaintiffs common law product liability claim for damage to his defective
washing machine not abrogated by OPLA); Hoffer v. Cooper Wiring Devices, Inc., No.

1:06CV763, 2007 U.S. Dist. LEXIS 42871, at *6-7 (N.D. Ohio, June 13, 2007) (noting that while

16
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 17 of 34 PAGEID #: 1358

the plaintiff's common law claim for damage to the area around the allegedly defective wiring was
preempted by the OPLA, the plaintiffs common law claim for economic loss to the wiring itself
was not preempted); Jn re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 45
F. Supp. 3d 706, 719 (N.D. Ohio 2014) (allowing a common law claim seeking purely economic
loss to proceed because it does not fit into the OPLA’s definition of a statutory product liability
clam); Caterpillar Fin. Servs. Corp. v. Harold Tatman & Son’s Entrers., 50 N.E.3d 955, 966 (Ohio
Ct. App. 2015) (holding the trial court erred in dismissing the plaintiff's common law claim for
products liability because the plaintiff sought damages only for economic loss, the damage to the
value of the defective grinder and consequential damages therefrom, which does not fall into the
purview of the OPLA).

In order for common law claims to survive, courts require the damages sought to be outside
those that the OPLA allows. The damages must be economic losses defined as “direct, incidental,
or consequential pecuniary loss, including, but not limited to, damage to the product in question,
and nonphysical damage to property other than that product.” Ohio Rev. Code § 2307.71(A)(2);
see Meta, 874 F. Supp. 3d at 861-62 (finding the plaintiff's common law negligence claim for
defective wipes abrogated by the OPLA because the plaintiff could first recover for the physical
damage to his septic system, which would allow him to recover his economic losses under the
OPLA); Mitchell, 2010 U.S. Dist. LEXIS 17956 at *10-11 (finding a claim preempted by the
OPLA because the damages sought were not purely economic because they were not based on the
defectiveness of the drug itself but instead because the drug caused undesirable side effects).

Finally, this Court has allowed common law claims and OPLA claims to be brought
together, as long as they are plead in the alternative. Great Northern Ins. Co. v. NMW of N. Am.

LLC, 84 F, Supp. 3d 630, 649 (S.D. Ohio 2015); see also Huffman, 961 F. Supp. 2d at 882.

17
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 18 of 34 PAGEID #: 1359

The Sixth Circuit has not expressly adopted this exception to the general rule that the OPLA
abrogates common law claims. Meta, 74 F. Supp. 3d at 862 n.5. The Sixth Circuit has
acknowledged, however, that “Ohio law permits ordinary consumers who are not in privity of
contract with product manufacturers to bring claims such as negligent desi gn and negligent failure-
to-warn in order to recover damages for economic injury only.” Glazer v. Whirlpool Corp., 722
F.3d 838, 856 (6th Cir, 2013).

The parties in this case disagree as to whether Plaintiff's common claims are abrogated by
the OPLA. Plaintiff argues that its claims seek economic damages and thus it can plead them
under the common law, and further, under the OPLA, in the alternative. Defendant argues that
even if such exception still exists, despite the 2005 amendment to the OPLA, Plaintiff, a
commercial buyer, cannot bring claims under the common law pursuant to the exception.

¢. Commercial Buyers Seeking Economic Damages

Assuming that the exception to the economic loss rule survived the 2005 amendment to the
OPLA,? there is still a question of whether commercial buyers can assert common law claims for
economic damages. Ohio courts are split on this issue. Many cases in Ohio specifically state that
commercial buyers cannot bring such common law claims. See Narcol, Inc. v. Gateway Supply

Co., 798 N.E.2d 618, 626 (Ohio Ct. App. 2003) (“Ohio does not provide a common law remedy

 

? Defendant points out that the many of the cases establishing the exception to the economic loss rule were decided
prior to the OPLA’s 2005 amendment which made clear that claims brought under the common law are abrogated by
the OPLA. See e.g., Chemtrol, 537 N.E.2d at 635 (occurring in 1989); LaPuma 661 N.E.2d at 716 {occurring in 1996).
Since 2005, some courts have continued to apply the exception to the economic loss rule and allowed plaintiffs seeking
only economic damages to bring product liability claims under the common law. See ¢.g., Huffman, 961 F. Supp. 2d
at 880-84; Hoffer, 2007 U.S. Dist. LEXIS 42871 at *6~7. In Meta v. Target Corporation, however, the Northern
District of Ohio expressed hesitation with cases continuing to apply the exception by relying on cases which predate
the 2005 OPLA amendment. 74 F. Supp. 3d at 863 (noting that the decision in Huffman that a consumer could bring
a common law action or economic damages relied on LaPuma “{d]espite the fact that LaPuma predate[d] the 2005
amendment to the OPLA”). Thus, there appears to be some concern about the continued validity of the exception.
Because this Court ultimately finds it inapplicable to the facts of the instant case the Court need not resolve this issue
at this time.

18
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 19 of 34 PAGEID #: 1360

to a commercial purchaser of a defective product for a commercial loss.”); Midwest Ford v. CT.
Taylor Co,, 694 N.E.2d 114, 116-17 (Ohio Ct. App. 1997) (“[W]e find that the common law action
in tort for purely economic loss from defective products, based upon implied warranty theory, is
not available to commercial buyers.”); Apostolos Grp., LLC y. BASF Construction Chems., LLC,
No. 25415, 2011 Ohio App. LEXIS 1909, at *12-14 (Ohio Ct. App. May 11, 2011) (holding a
commercial buyer could not sue a manufacturer through a common law strict liability claim for a
defective product); Roxy Home Improvement, LLC v. Mercedes-Benz USA, LLC, No. 1:17-cv-
1817, 2018 U.S Dist. LEXIS 59921, at *13 (N.D. Ohio Apr. 9, 2018) (“As commercial consumers
in privity with [the defendant], plaintiffs cannot maintain tort claims against manufacturer
[defendant] for purely economic loss.”); Bd. of Trustees of the Worthington Pub. Library, 1999
US. Dist. LEXIS 21167 at *13 (“Plaintiff's attempt to assert a tort claim for breach of warranty
under Ohio’s common law must, likewise, fail because Ohio does not provide a common law
remedy in tort to a commercial purchaser of a defective product for purely economic losses.”);
Riemeier Lumber Co. v. Universal Forest Prods. E. Div., No. 1:08-cv-218, 2008 U.S. Dist. LEXIS
137602, at *11—12 (S.D. Ohio Sept. 26, 2008) (finding Ohio’s economic loss doctrine bars the
commercial plaintiffs tort claims for implied warranties and negligence).

Many of the cases that Plaintiff relies on are brought by non-commercial buyers. See
Hoffer, 2007 U.S. Dist. LEXIS 42871 at *4 (case brought by consumer, individually and on behalf
of other consumers, who purchased the product at issue for use in their residential dwellings);
Huffman, 961 F. Supp. 2d at 878 (class action on behalf of consumers who purchased a particular
washing machine for personal, family, or household purposes).

In holding that commercial buyers cannot sue manufacturers under the common law for an

economic loss, Ohio courts note that commercial buyers likely have alternative remedies. For

19
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 20 of 34 PAGEID #: 1361

example, the Ohio Supreme Court stated that “a commercial buyer seeking recovery from the seller
for economic losses resulting from damage to the defective product itself may maintain a contract
action for breach of warranty under the Uniform Commercial Code.” Chemtrel Adhesives v. Am.
Mfrs. Mut. Ins. Co., 537 N.E.2d 624, 635 (Ohio 1989); see also HDM Flugservice, 332 F.3d at
1030 (“Among commercial parties, the UCC provides a comprehensive scheme for parties to
recover their economic losses.”).

Ohio courts reason that allowing commercial buyers to recover in tort disrupts contract
remedies already established. One court stated, that “[p]ermitting commercial parties to recover
economic losses in tort would allow a purchaser to reach back up the production and distribution
chain, thereby disrupting the risk allocations that have been worked out in the transaction
comprising the chain.” HDM Flugservice, 332 F.3d at 1030 (internal citations omitted); see also
East River Steamship, 476 U.S. at 865 (noting that if the expansion of product liability law “were
allowed to progress too far, contract law would drown ina sea of tort.”). In contrast, enforcing the
economic loss rule forces commercial parties to resort to contract law to recover their economic
losses thereby ensuring they obtain the benefit of their bargain. Jd.

Moreover, when looking specifically at common law claims for strict liability, courts note
that the policy underlying strict liability, which forces manufacturers to internalize the costs of
injuries, does not favor allowing commercial parties to recover economic losses. See id.; Apostolos
Grp., 2011 Ohio App. LEXIS 1909 at *12—13 (noting than none of the purposes justifying strict
product liability apply to a case involving a commercial entity purchasing a defective product for
a commercial use); Midwest Ford, 694 N.E.2d at 118 (noting that the considerations that give rise

to strict liability do not apply between commercial parties).

20
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 21 of 34 PAGEID #: 1362

Finally, courts preventing commercial parties from suing for economic losses refer to the
differences between commercial and consumer buyers. For example, one court noted:

It is axiomatic that a commercial entity is presumed to have a higher degree of legal

sophistication than the average customer who purchases a product for a

noncommercial use. Thus, while the relative bargaining power of a commercial

consumer will vary from case to case, the commercial consumer functions in a

different capacity than the average consumer.
Apostolos Grp, 2011 Ohio App. LEXIS 1909 at *13-14.

Despite these cases preventing commercial buyers from suing for an economic loss under
the common law, there are Ohio cases that allow commercial buyers to bring common law claims
for economic damages. See Ohio Dep’t of Admin Servs. v. Robert P. Madison Int’l, Inc., 741
N.E.2d 551, 557 (Ohio Ct. App. 2000) (holding a trial court erred in deciding a commercial buyer
of a defective product could not recover from a supplier because the court found “no basis for
distinguishing between so-called commercial and noncommercial buyers”); Caterpillar Fin.
Servs., 50 N.E.3d at 966 (allowing a commercial purchaser to sue under the common law for
economic damages). These cases, however, are noticeably fewer than those holding commercial
consumers cannot sue under the common law for economic damages, Additionally, courts that do
allow commercial buyers to sue for economic damages make clear that the parties in the case are
not in privity, and thus their contract claims have failed. Jd. at 558; Caterpillar Fin. Servs., 50
N.E. 3d at 966.

Here, Plaintiff is a commercial buyer of Defendant’s brake system for use commercially in
its trucks’ trailers. This Court finds the logic of the majority of Ohio courts, which hold
commercial buyers cannot sue for economic losses through a common law products liability

action, persuasive in this instance. Importantly, Plaintiff was not without remedies. Plaintiff could

have sued under the OPLA, for non-economic losses, which in fact it has now done. See Meta, 74

21
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 22 of 34 PAGEID #: 1363

F. Supp. 3d 858 at 864 (finding the plaintiff may not assert a common law product liability claim
for economic loss when he may recover the same damages under the OPLA). Additionally,
Defendant points out Plaintiff could have sued for a breach of an express warranty under the Ohio
Uniform Commercial Code. Allowing Plaintiff to sue under the common law would disrupt
contract law and its allocation of risks and losses.

Thus, in sum, the Court will follow the Ohio courts which find that commercial buyers
cannot bring common law product liability claims for economic losses. Thus, Plaintiff's three
common law claims are abrogated by the OPLA. Defendant’s motion for summary judgment on
Counts I, II, and ITI, is GRANTED.

2. The Warranty

Plaintiff has one remaining claim, Count IV, claiming a violation of the OPLA. Count IV
seeks damages in excess of $75,000 and punitive damages. (Second Am. Compl. J 42, ECF No.
83-1.) Defendant argues that Plaintiff cannot recover the damages it seeks because of the Warranty
and thus it is entitled to judgment on this claim. (Def.’s Mot Summ. J. at 8.)

Defendant asserts that the brake chamber in question was covered by the Haldex Standard
O.E.M. Product Warranty Policy for Commercial Truck and Trailer Products as revised in
September of 2012 and Plaintiff does not contend otherwise. (/d. at Ex. 2; Pl.’s Resp. at 7.) The
Warranty asserts that the brake chamber “will be free from defects in material and workmanship”
for 48 months with unlimited mileage from the vehicle’s in-service date (the “Limited Warranty”).
(Ud. at 1.) As a remedy, the Warranty states that Defendant “at its option will replace or issue a
credit” for the “cost of any unit determined to be defective.” (d. at 2.) Additionally, it states
“[t]he liability under this Warranty Policy shall not exceed [the] purchase price paid.’”? (Id)

' This line of the Warranty appears in bold print.

22
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 23 of 34 PAGEID #: 1364

Finally, the Warranty provides that “[tJhis warranty is in lieu of all other warranties, expressed or
implied, including any implied warranty of merchantability or fitness for a particular purpose and
all other obligations or liabilities, including liability for incidental, special, consequential damages,
or labor” (the “Disclaimer”).* (/d.)

Defendant argues Plaintiff cannot recover any damages beyond those in the Limited
Warranty. (Def.’s Reply Supp. Mot. Summ. J. at 9, ECF No. 97, hereinafter “Def.’s Reply.”)
Plaintiff contends the Warranty fails its essential purpose and is unconscionable and thus, is
invalid.’ (PI.’s Resp. at 7.)

Contracting parties are free to determine which implied warranties shall accompany their
transaction. Chemtrol, 537 N.E.2d at 638; Zaremba v. Marvin Lumber & Cedar Co., 458
F. Supp. 2d 545, 549 (N.D. Ohio Oct. 16, 2006). “Accordingly, both the implied warranties of
merchantability and of fitness may be excluded or modified.” Jd. (citing Ohio Rev. Code
§ 1302.29(B)). Similarly, “[a] manufacturer’s liability for breach of an express warranty derives
from, and is measured by, the terms of that warranty.’” Siriano v. Goodman Mfe. Co., L.P., No.
2:14-cv-1131, 2005 U.S. Dist. LEXIS 191458, at *26 (S.D. Ohio Aug. 18, 2015) (citing Cipollone
v. Ligett Grp., Inc., 505 U.S. 504, 525 (1992)).

Thus, “[t]he general rule is that a seller may legitimately limit the buyer’s remedies to
‘return of the goods and repayment of the purchase price or to repair and replacement of
nonconforming goods or parts.’” Traxler v. PPG Indus., 158 F. Supp. 3d 607, 613 (N.D. Ohio

2016) (citing Ohio Rev. Code § 1302.93(A)(1)). The purpose of this remedy is to “grant the seller

 

4 This line of the Warranty appears in all capital letters.

> Defendant contends Plaintiff only argues that the Limited Remedy is invalid and not the Disclaimer. (Def.’s Reply
at 7-8.) The Court sees how Defendant could believe this as Plaintiff's response brief is not particularly clear as to
which aspect of the Warranty Plaintiff believes is invalid. The Court believes, however, that Plaintiff is arguing the
Warranty in its entirety is unenforceable due to both the Limited Warranty and the Disclaimer working together to
limit damages. (See P1.’s Resp. at 8 (noting that enforcement of the Warranty would lead to the recovery of “another
equally defective brake chamber” and nothing further, which is a result of both the Limited Warranty and Disclaimer).)

23
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 24 of 34 PAGEID #: 1365

the opportunity to cure the defect yet reduce its risks” and “ensure that the purchaser receives a
product which conforms to the [] warranty.” Jd. (citing Zaremba, 458 F. Supp. 2d at 549); Protek
v. Lake Erie Screw Corp., No. 2005VA000018, 2005 Ohio App. LEXIS 5371, at *28 (Ohio Ct.
App. Nov. 7, 2005). A limited warranty, however, will fail if the limitation is unconscionable or
fails its essential purpose. Id. (citing Ohio Rev. Code §§ 1302.29(D), 1302.93); Chemtrol, 537
N.E.2d at 638.
a. Failure of a Warranty’s Essential Purpose

“A limited or exclusive remedy can fail of its essential purpose if it deprives the purchaser
of the substantial value of its bargain, leaving the purchaser without a remedy.” Traxler, 158
F. Supp. 3d at 614 (citations omitted); Adelman’s Truck Parts Corp. v. Jones Transp., 797
F. App’x 997, 1002 (6th Cir. 2020); Siriano, 2015 U.S. Dist. LEXIS 191458 at *26-27; Goodyear
Tire & Rubber Co. v, Chiles Power Supply, Inc., 7 F. Supp. 2d 954, 966 (N.D. Ohio 1998). Courts
recognize two ways in which a replace, repair, or refund remedy can fail its essential purpose by
leaving the purchaser without the value of its bargain. The first is when the manufacturer is unable
or unwilling to meet its replace, repair, or refund obligation. See id. (“[Repair or replace] clauses
are generally upheld unless a seller is unable or unwilling to comply within a reasonable time.”
(citing Zaremba, 458 F. Supp. 2d at 549)); Adelman’s Truck, 797 F. App’x at 1001-02; Chemtroi,
537 N.E.2d at 639; see e.g., Haithcock v. Graham Ford., Inc., No. 81AP-935, 1982 Ohio App.
LEXIS 13229, at *11—-14 (Ohio Ct. App. Dec. 30, 1982) (finding that because the seller was unable
to repair the product, despite several attempts to do so, the limited remedy failed its essential
purpose). In these instances, courts can decide the question as a matter of law. Id: Chemtrol, 537

N.E.2d at 639.

24
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 25 of 34 PAGEID #: 1366

Additionally, “[a] purchaser can be deprived of the value of its bargain where the goods
purchased under the contract contain latent defects, which are defects that are not detectable until
it is impractical to effectuate the exclusive remedy.” Lincoln Elec. Co., 2010 WL 2219341 at *5
(citations omitted); see also Daniel A. Terrieri & Sons Inc. v. Alliance Wall Corp., No. 95 C.A.
11, 1996 WL 148596, at *5 (Ohio Ct. App. Mar. 29, 1996) (noting that the latent character of the
defect in the product did not allow the defect to be discovered upon delivery or installation and
thus, the trial court did not err in finding the warranty failed its essential purpose). In these
instances, the issue of whether a remedy fails its essential purpose is most often a question of fact.
Id. at *27; Traxler, 125 F. Supp. 3d at 614; see also Chemtrol, 537 N.E.2d at 639-40 (noting that
unless a manufacturer is unable or unwilling conform to the terms of the warranty, whether it fails
its essential purpose is ordinarily a question of fact).

For example, in Traxler v. PPG Industries, the plaintiffs purchased products branded for
resurfacing weathered wood and concrete. 158 F. Supp. 3d at 611. The products ultimately
damaged the decks they were applied to and diminished the value of the associated property. id.
The plaintiffs brought suit for breach of express and implied warranties and the defendants argued
recovery was barred by the product’s warranty. Jd. at 612. The warranty limited recovery to a
replacement product or refund and disclaimed any other warranties or recovery. Id.

The Northern District of Ohio noted that standing in isolation the warranty was typical of
limited warranties in that an unsatisfied consumer could refund the purchase price or get a

replacement product. /d. at 614, The court found, however, that in light of the fact that the product

 

° The Northern District of Ohio has recognized that Ohio courts have not “dealt extensively with latent defects
depriving the purchaser of the benefit of its bargain.” Lincoln Elec. Co. v. Technitrol Inc., No. 1:08 CV 2346, 2010
WL 2219341, at *5 (N.D. Ohio June 2, 2010). Courts in many other jurisdictions, however, have found latent defects
in products may deprive purchasers of the benefit of their bargain and thus, cause a warranty to fail its essential
purpose. /d. (citing cases).

25
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 26 of 34 PAGEID #: 1367

was inherently defective, and the purchase price was insignificant compared to the damages, the
remedy “represent[ed] no remedy at all.” Jd. at 615. The court concluded that “[bjecause the
failure of essential purpose is a question of fact, dismissal at th[at] time [was] inappropriate.” Jd;
see also Lincoln Elec., 2010 WL 2219341 at *5 (finding a genuine issue of material fact as to
whether the limited warranty for a defective transformer of replace, repair, or refund, and
disclaimer of all other warranties, failed its essential purpose when the plaintiffs provided evidence
that the transformers contained a latent, and dangerous, defect); Daniel A. Terrieri, 1996 WL
148596 at *5—6 (finding the trial court did not err in finding the limitation of liability failed its
essential purpose and therefore was unenforceable when the goods purchased had a latent defect
not discoverable upon purchase).

In contrast, in Siriano v. Goodman Manufacturing Company, this Court held that while the
plaintiffs showed the product was defective, they could not show the limited warranty failed its
essential purpose because the plaintiffs did not invoke the replace or repair provision. 2015 WL
12748033 at *11. Importantly, the plaintiffs alleged the product they purchased failed but did not
allege extensive damage to objects or persons other than the product itself. Jd. at *1. Additionally,
the plaintiffs who did request a replacement did not allege the replacement was equally defective.
Id, at *11,

Plaintiff argues the remedy in the Warranty, which is limited to a replacement or credit,
fails its essential purpose. (P1.’s Resp. at 8.) First, Plaintiff points out the defective product causes
significantly more damage that a credit is worth. (/d.) The brake chamber was housed within a
tractor-trailer. (/d.) Thus, when the brake chamber burst into flames it resulted in the destruction
of the overall unit it was housed in, including the larger tractor trailer and the product being carried.

(/d.) Thus, a remedy in the form of the price of the brake chamber is essentially no remedy when

26
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 27 of 34 PAGEID #: 1368

compared to the cost of the destruction. (/d.) Additionally, Plaintiff argues, an equally defective
and dangerous replacement brake chamber is no remedy at all. (/d.) Defendant, in contrast, argues
that the Warranty does not fail its essential purpose because Plaintiff has produced no evidence
that Defendant refused to provide a remedy. (Def.’s Reply at 9.)

The Court agrees with Defendant that Plaintiff has not shown that Defendant failed to
provide the remedy in the Warranty, namely, replacing the brake chamber or crediting Plaintiff for
the purchase price. This case is very similar to Traxler, however, in that Plaintiff has provided
evidence that the product had a dangerous defect undiscoverable at the time of purchase. For
example, Plaintiff provided Defendant’s employees’ emails expressing that they knew of issues
with the brakes and describing the issues as “hot wheels,” “hot brake,” or “hot wheel end.” (See
PI.’s Resp. at Exs. 6-9.) Plaintiff also provided several years of Defendant’s lab tests showing the
springs inside the brake chambers were failing “due to torsion fatigue cracking.” (See id. at Ex.
5.) Additionally, Defendant’s metallurgist noted that the springs “have significant coil clash and
are prone to corrosion pitting leading to torsional fatigue crack failure,” and “the extensive coil
clash and coating removal is the underlying root cause of the failures.” Ud.) Finally, a Haldex
employee testified “I know there’s a defect in the spring design.” Ud. at Ex. 2.) This evidence
shows not only that the spring was dangerously defective, but also that unlike Siriano where the
plaintiffs had not alleged a replacement would be equally defective, any replacement brake
chamber likely would have had the same problem as the one Plaintiff purchased.

This evidence showing the brake chamber was inherently defective due to the design of the
springs makes this situation unique. Arguably, the Limited Warranty and the Disclaimer, which
standing in isolation may be typical of a valid product warranty, in this case represent no remedy

at ali. As in Traxler, replacing the product with another defective product is not a remedy.

27
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 28 of 34 PAGEID #: 1369

Similarly, giving a credit for the cost of the brake chamber, when compared to damage to the entire
tractor trailer and the cargo it was carrying a reasonable jury could find that the language,
represents no remedy at all. Plaintiff has raised sufficient evidence to defeat summary judgment
on this issue.
b. Unconscionability

“In Ohio, unconscionability is defined as ‘an absence of meaningful choice on the part of
one of the parties to a contract, combined with contract terms that are unreasonably favorable to
the other party.’” Jones v. U-Haul Co. of Mass. & Ohio, 16 F. Supp. 3d 922, 935 (S.D. Ohio 2014)
(citing Dorsey v. Contemporary Obstetrics & Gynecology, Inc., 680 N.E.2d 240, 243 (Ohio Ct.
App. 1996)). Unconscionability has two aspects: procedural and substantive. Siriano, 2017 WL
12748033 at *11. “Procedural unconscionability addresses the process of making the contract,
while substantive unconscionability looks to the contractual terms themselves.” Jd. (citation
omitted). “Specifically, the substantive prong focuses on whether the contractual terms are
unreasonably favorable to the drafter, whereas the procedural aspect addresses whether there was
any meaningful choice on the part of the other party regarding acceptance of the provisions.” Id,
(internal citations omitted). “[AJlthough a commercial purchaser is not doomed to failure in
pressing an unconscionability claim, ... findings of unconscionability in a commercial setting are
rare.” Chemtrol, 537 N.E.2d at 639 {internal citations omitted). “The question of the
unconscionability of a contract clause is one of law for the court to decide in light of ‘its
commercial setting, purpose and effect.” Martin v. Joseph Harris Co., 767 F.2d 296, 299 (6th
Cir. 1985) (citing Uniform Commercial Code § 2-302).

An “agreement may lawfully ‘limit or alter the measure of damages recoverable . . . as by

limiting the buyer’s remedies to return of the goods and repayment of the price or to repair and

28
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 29 of 34 PAGEID #: 1370

replacement of non-conforming goods or parts.’” Traxler, 158 F. Supp. 3d at 615 (citing Ohio
Rev. Code § 1302.93(A)(1)). “A warranty disclaimer that leaves a party with a defective product
and no avenue for recourse against the manufacturer[, however,] is unconscionable.” Zaremba,
458 F. Supp. 2d at 549 (quoting Westfield Ins. Co. v. Huls Am., Inc., 714 N.E.2d 934, 950 (Ohio
Ct. App. 1998)).

This Court has previously looked to the Fourth Circuit case Carlson v. General Motors
Corporation, to determine whether a warranty on a defective product was unconscionable. See In
re Porsche Cars, 880 F. Supp. 2d at 821-22 (citing Carlson, 883 F.2d at 294-97). In Carlson, the
Fourth Circuit provided several examples of unconscionability. 883 F.2d at 294-97. The Fourth
Circuit noted that when a manufacturer is aware that its product is inherently defective and the
buyer has no notice of, or ability to detect, the problem, “there is perforce a substantial disparity
in the parties’ relative bargaining power.” Jd. at 296. The Carlson Court suggested that the
contracting parties’ knowledge disparity is perhaps the “most significant” factor in the
unconscionability analysis. Carlson, 883 F.2d at 294; see also Traxler, 158 F. Supp. 3d at 616—
17 (“Courts have found as unconscionable situations where the seller failed to disclose latent
defects of which it had knowledge and the buyer had no meaningful choice in determining the
warranty’s terms.”) (citing cases); Siriano, 2015 WL 12748033 at *11 (finding unequal bargaining
power plausible among purchasers and the manufacturer when the manufacturer had “some degree
of knowledge as to its products’ defect,” the manufacturer made false representations as to the
quality of its products, and the purchasers were unable to detect the alleged defects); Martin, 767
F.2d at 301—02 (affirming the trial court’s finding of unconscionability in an agreement between
commercial parties when the product had a latent defect only known to the manufacturer, the defect

was in the manufacturer’s control, and the defect was not known to the buyer at the time of

29
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 30 of 34 PAGEID #: 1371

purchase); In re Porchse Cars, 880 F. Supp. 2d at 822-23 (finding plaintiffs sufficiently pled facts
to show procedural and substantive unconscionability by alleging the seller knew the product was
inherently defective, did not disclose this fact to purchasers, and the defect could not be detected
by purchasers); Zaremba, 458 F. Supp. 2d at 549 (finding no unconscionability because there was
no disparity in bargaining power when both parties were familiar with the market and the common
terms in purchase agreement and there was no allegation that the seller knew about any latent
defect at the time of the sale).

“Similarly, facts suggesting that the stronger party knew that the weaker party would be
unable to receive substantial benefit from the contract invokes both procedural and substantive
unconscionability.” Jd. (citing Carlson, 883 F.2d at 296). “Courts have also found as
unconscionable situations where the disparity in cost between the refund and the damage the
product caused was unconscionably low.” Traxler, 158 F. Supp. 3d at 616-17 (citing cases); Zn
re Porchse Cars, 880 F. Supp. 2d at 822-23 (finding plaintiffs sufficiently plead facts to show
procedural and substantive unconscionability through allegations that the defective product could
significantly damage other parts of the vehicle it was placed within and buyers would bear the cost
of correcting this defect which was significantly more expensive than cost of the original item).

Plaintiff argues the Warranty is unconscionable because Defendant had prior knowledge
of its product’s defect and the Warranty limits Plaintiff's recoverable damages to the cost of the
brake part. (Pl.’s Resp. at 9-12.) Defendant argues Plaintiff has failed to meet its burden to
establish unconscionability, because the case is similar to JBlanco Enterprises Soprema Roofing
& Watering Incorporated Barlovento LLC v. Great American Incorporated, No. 1:13-cv-2831,

2016 WL 6600423, at *7-9 (N.D. Ohio Nov. 8, 2016). (Def.’s Reply at 10-12.) Defendant also

30
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 31 of 34 PAGEID #: 1372

contends Plaintiff has experience purchasing these products, this type of warranty is common in
the industry, and the Warranty does not leave Plaintiff without a remedy.” (Id.)

The brake chamber in question was manufactured in J anuary of 2016. Plaintiff has
provided evidence that Defendant knew about the defect at least in 2016, if not prior. For example,
Plaintiff provides documents where Defendant’s employees referred to the brake chambers as “hot
wheels,” “hot brake,” and “hot wheel end,” in reference not only to the event Plaintiff's driver
experienced but also many other events prior to Plaintiff's, involving “explosions,” “fires,” and
“thermal incidents.” (See P1.’s Resp. at Exs. 6-9.) These emails were sent in 2018 and referenced
events as far back as 2015. (See id.) Additionally, the lab reports noting the issues with the springs
were done as far back as May of 2014. (See id, at Ex. 5.) Finally, Mr. Jamieson, a former employee
of Defendant’s who had worked there for several years, testified about the defect in the spring,
Defendant’s knowledge of such, and Defendant’s effort to cover it up. (See id. at Ex. 2). This
evidence also shows Defendant knew about the defect and the defect was in Defendant’s control.

In contrast, Defendant offered no evidence that it did not know about the defect when it
sold Plaintiff the product or that it was not in control of the defect. Thus, the evidence shows that
Defendant knew about the defect at some point prior to the accident, possibly as far back as 2014.

Plaintiff, at the time of purchase, did not know about the defect, and could not have known
about the defect. The defect with the spring that Mr. Jamieson describes is highly technical. (See
PL.’s Resp. at Ex. 2 (describing the defect: “[t]he spring in its installed state is too highly stressed.

And during the normal course of its life, once the paint degrades because of the installed state its

 

” Defendant also argues Plaintiff has only presented an argument as to the Limited Warranty and not the Disclaimer,
but as stated above, the Court reads Plaintiffs argument to apply to the entire Warranty. This is in line with how other
courts have addressed arguments that warranties are unconscionable. See é.g., Traxler, 158 F. Supp. 3d at 616 (noting
that the question is whether the clause limiting the remedies to a refund or replacement and excluding other
consequential damages is unconscionable); In re Porsche Cars, 880 F. Supp. 2d 801 at 821-22 (considering whether
the warranty was unconscionable when it both limited the warranty and later excluded all other warranties),

31
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 32 of 34 PAGEID #: 1373

got the coil stacked very close”).) Defendant alleges Plaintiff had experience purchasing products
for its trucks, but neither party alleges Plaintiff has any technical engineering knowledge which
would have alerted it to the defect in the spring at the time it was put into the truck,

Thus, despite the fact that both parties were commercial parties with previous experience
in the field, the unique facts of this case show the two parties had vastly different knowledge with
regards to how this brake chamber would operate in Plaintiff's truck. This points to procedural
uncenscionability. See Carlson, 883 F.2d at 296; Siriano, 2015 WL 12478033 at *11.

Additionally, the Court finds there is substantive unconscionability because the refund
Plaintiff could receive under the Warranty is unconscionability low. Traxler, 158 F. Supp. 3d at
616-17. The facts of this case show that the damage was extensive. The defective product
destroyed not only the product, but also the trailer the brake was housed inside and the cargo inside
the trailer. Refunding Plaintiff for the brake, or worse providing Plaintiff with another dangerously
defective brake, does not give Plaintiff the benefit of its bargain under the contract. See In re
Porsche Cars, 880 F. Supp. 2d at 822-23.

The Court disagrees with Defendant’s assertion that this case is like JBlanco. In JBlanco,
the Plaintiff argued that roofing materials it had purchased caused a roof discoloration, cracking,
and blistering, and thus, the roof needed to be replaced. 2016 WL 6600423 at *6. The plaintiff
argued the warranty was unconscionable. /d. As part of the transaction the parties entered into an
agreement that expressly disclaimed all warranties. Id. The Court noted that parties in Ohio are
free to contract around warranties as long as disclaimers are conspicuous. /d. (citing Ins. of N. Am.
v. Automatic Sprinkler Corp. af Am., 423 N.E.2d 151 (Ohio 1981)). The court found the disclaimer
conspicuous as it was in bold face type and capital letters. Jd. at *7. The court found no procedural

unconscionability because the parties, both of whom had experience with contracts such as this

32
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 33 of 34 PAGEID #: 1374

one, had equal bargaining power. Jd. at *8. Similarly, the court found no substantive
unconscionability because the contract was standard in the industry and there was no evidence it
was commercially unreasonable. Jd.

JBlanco is distinguishable from the instant case. First, in JBlanco, there was no allegation
that either party had superior knowledge about a latent defect in the roofing materials that would
cause inconsistent knowledge among two commercial parties experienced in the industry. Here,
in contrast, as discussed above, the knowledge difference between the parties was severe.
Additionally, the JB/anco court noted the allocation of risk was standard in the industry and thus
both parties were able to accurately predict the extent of their respective future liabilities. On the
other hand, in the instant case Plaintiff was certainly not able to predict the extent of its future
liability. Defendant has not attempted to argue that Plaintiff could predict that it would be liable
for the costs of a fire caused by the defective brake product destroying a trailer and cargo within
it. Thus, the facts of /Blanco differ substantially from the instant case.

In sum, while under normal circumstances this commercial warranty may be typical of the
industry, Plaintiff's evidence, which Defendant has not attempted to rebut, shows this was not a
typical circumstance. The Court finds as a matter of law that the Warranty is unconscionable. See
Martin, 767 F.2d at 299 (noting the unconscionability of a contract is a question for the Court to
decide as a matter of law). Thus, Plaintiff can go forward with its case and seek damages without
being limited to those allowed by the Warranty.

The Court has found both that the Warranty is unconscionable as a matter of law, and that
there is a genuine dispute of material fact as to whether the Warranty fails its essential purpose.
Therefore, the Court DENIES Defendant’s motion for summary judgment as to Count IV on the

basis that the damages Plaintiff seeks cannot be obtained.

33
Case: 2:19-cv-00912-EAS-EPD Doc #: 99 Filed: 06/17/20 Page: 34 of 34 PAGEID #: 1375

V.

In sum, in accordance with this Opinion: Plaintiff's Motion for Leave to File a Second
Amended Complaint Instanter (ECF No. 83) is GRANTED. Additionally, Defendant’s Motion
in Limine (ECF No. 74) is DENIED. Finally, Defendant’s Motion for Summary Judgment (ECF
Nos. 47, 93) is GRANTED in part and DENIED in part.

IT IS SO ORDERED.

b- Ib - ods OO

DATE

 

34
